Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Justin Ryan Myers, Appellant                          Appeal from the 6th District Court of
                                                      Lamar County, Texas (Tr. Ct. No. 27686).
No. 06-21-00104-CR         v.                         Memorandum Opinion delivered by Justice
                                                      Stevens, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Carter* participating.     *Justice Carter,
                                                      Retired, Sitting by Assignment.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment and the bill of
costs by deleting the time payment fees. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Justin Ryan Myers, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED MAY 11, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk